DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed January 13, 2022 has been entered. Claims 1, 3-16, and 26 are pending in the application, claims 2, 17-25 have been canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10, 11, 16, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2014/0276583) in view of Meiring (WO 2012/046199) and further in view of Esposito (“Hoffmann + Krippner announces new P-DMS Printed Polymer Strain Gage”).
Regarding claim 1, Chen teaches a drug injection pen (400, Fig 4), comprising: a housing (404, Fig 4) shaped to accept a cartridge (200, Fig 2A) containing a fluid (as discussed in Para 0025, the device 400 includes a medicament cartridge similar to that of 200.); a dosage injection mechanism (412a-b and 418, Fig 4) positioned in the housing that produces a rotational motion when the drug injection pen dispenses the fluid out of the cartridge (Para 0030; Also see Para 0020 as Para 024 indicated that the mechanism 412a-b works identical to that of 112); a dosage measurement system (302, Fig 4) disposed in the drug injection pen and coupled to measure a magnetic field in a portion of the dosage measurement system, wherein the dosage measurement system outputs a signal indicative of the magnetic field on the portion of the dosage measurement system, and wherein the magnetic field on the portion of the dosage measurement system changes while the dosage injection mechanism dispenses the fluid (Para 0033, lines 21-29; the magnetic field is still being measured as the rotatable portion 308 returns to its initial position during injection so that it can transmit the signal once the injection is complete), wherein the sensor (438, Fig 4) rotates together with the rotational motion produced by the dosage injection mechanism (Para 0022; Para 0024, lines 7-11; Para 0030; Para 0033, lines 21-32; The extension structures 412a-b are part of engaging mechanism 112 described in Para 0022, so the rotation of the helical spring 418 and engaging mechanism during injection causes the rotation of the circuit board 432 and rotatable portion 308 since they are rotatably connected) to measure changes in the strain while dispensing the fluid (Para 0033, lines 21-29; as discussed above, the magnetic field is still being measured as the rotatable portion 308 returns to its initial position during injection so that it can transmit the signal once the injection is complete. The claim language does not require that the strain measured while dispensing be recorded as or indicative of the dose delivered, just that it is measured); and a controller (434, Fig 4) coupled to the dosage measurement system and including logic that when executed by the controller causes the controller to perform operations including: recording the signal output from the dosage measurement system (Para 0033).
Chen is silent regarding the dosage measurement system measuring a strain induced on a portion of the dosage measurement system; wherein the portion of the dosage measurement system includes a flexible component upon which one or more strain sensors are disposed and wherein the flexible component and the one or more strain sensors rotate together with the rotational motion produced by the dosage injection mechanism.
Meiring teaches a drug injection pen (10, Fig 1), comprising: a housing (30,Fig 3A) shaped to accept a cartridge containing a fluid (Page 5, lines 1-2); a dosage injection mechanism (32, 34, 38, Fig 3C) positioned in the housing that produces a rotational motion when the drug injection pen dispenses the fluid out of the cartridge (Page 7, lines 1-7); a dosage measurement system (46, Fig 7) disposed in the drug injection pen and coupled to measure a strain induced in a portion of the dosage measurement system (Page 8, lines 7-21), wherein the dosage measurement system outputs a signal indicative of the strain on the portion of the dosage measurement system (Page 8, lines 16-19); the portion of the dosage measurement system includes a flexible component (48 and 50, Fig 7), and wherein the strain on the portion of the dosage measurement system changes when the dosage injection mechanism dispenses the fluid (Page 8, lines 7-21; Also see Page 6, line 19–Page 7, line 4 explaining how the dosage dials work)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dosage measurement system disclosed by Chen to substitute the magnetic sensor and magnet with the strain sensor (66, Fig 4; Page 8, line 12), flexible component (48 and 50, Fig 7) and a toothed gear (42 and 44, Fig 5) as taught by Meiring in order to have a more cost effective dosage measurement system (Page 2, lines 5-8).
The modified invention of Chen and Meiring discloses all of the elements of the invention as described above, however, it is not explicit regarding the one or more strain sensors are disposed on the flexible component and wherein the flexible component and the one or more strain sensors rotate together with the rotational motion produced by the dosage injection mechanism.
Esposito teaches one or more sensors positioned on a flexible component (See annotated Image 1 below) integrated into the circuit board and configured to measure flexing of the circuit board substrate (Para 1 and 3 -Esposito).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dosage measurement system disclosed by Chen and Meiring to instead have the strain sensors positioned on the circuit board as taught by Esposito, resulting in a flexible component and strain sensors that rotate together with the motion produced by the dosage injection mechanism as they would rotate with the circuit board as describe in Chen (Para 0030) in order to have a dosage measurement system that is compact, affordable, and eliminates failure points (Text below Image 1 –Esposito).

    PNG
    media_image1.png
    286
    297
    media_image1.png
    Greyscale

Regarding claim 3, the modified invention of Chen, Meiring, and Esposito discloses wherein the one or more strain sensor include at least one of a capacitive strain sensor, a piezoelectric strain sensor, or a resistive strain sensor (Para 2 –Esposito).
Regarding claim 4, the modified invention of Chen, Meiring, and Esposito discloses the dosage measurement system includes: a toothed gear (42 and 44, Fig 5 -Meiring); and a circuit board including the flexible component (48 and 50, Fig 7 –Meiring as modified by Esposito to be integrated with the circuit board), wherein the one or more strain sensors are positioned on the circuit board to measure the strain in the flexible component of the circuit board (See annotated Image 1 above; Para 1 and 3 -Esposito), imparted by teeth on the toothed gear while the circuit board rotates relative to the toothed gear (Page 8, lines 16-19 –Meiring).
Regarding claim 5, the circuit board (432, Fig 4 -Chen) rotates relative to the housing (404, Fig 4 -Chen) when the dosage injection mechanism dispenses the fluid (Para 0033 -Chen).
Regarding claim 6, the modified invention of Chen, Meiring, and Esposito discloses the one or more strain sensors (See annotated Image 1 above -Esposito) are disposed on one or more protrusions from the circuit board, wherein the one or more protrusions includes the flexible component  (48 and 50, Fig 7 –Meiring as modified by Esposito to be integrated with the circuit board) of the circuit board , wherein the one or more protrusions flex in response to interaction with the toothed gear and the one or more strain sensors measure the strain in the one or more protrusions (the modified invention would measure the strain in the flexible member or protrusion as described in Para 1 and 3 of Esposito and Page 8, lines 16-19  of Meiring).
Regarding claim 7, the modified invention of Chen, Meiring, and Esposito discloses the one or more strain sensors (See annotated Image 1 above -Esposito) are disposed on a surface of the circuit board (432, Fig 4 -Chen as modified by Meiring and Esposito to have the flexible component and strain sensors on the circuit board) opposite the toothed gear (42 and 44, Fig 5 –Meiring). (Based on the arrangement shown in Esposito, the circuit board would be perpendicular to the longitudinal axis of the dosage measurement system. Therefore, the strain sensors on one side of the circuit board would be on a side opposite a portion of the toothed gear 42 and 44 (Meiring)).
Regarding claim 8, the modified invention of Chen, Meiring, and Esposito discloses the teeth (protuberances of 42 and 44, Fig 5 -Meiring) on the toothed gear (42 and 44, Fig 5 -Meiring) have at least one of a triangular shape or a parabolic shape (See protuberances of 44 in Fig 5 -Meiring).
Regarding claim 10, the modified invention of Chen, Meiring, and Esposito discloses the dosage measurement system further comprising a circuit board coupled to rotate in response to the rotational motion from the dosage injection mechanism (Para 0033, lines 21-32 -Chen; the rotational portion 308 and thus the circuit board rotationally attached to it would rotate back to the initial position as a result of the release of the spring 418), and the circuit board includes one or more protrusions (48 and 50, Fig 7 –Meiring as modified by Esposito to be integrated with the circuit board) extending outward from the circuit board that are positioned to contact teeth (42 and 44, Fig 5 –Meiring), disposed in the drug injection pen, when the circuit board rotates (the modified protrusions would operate similar to that described in Page 7, lines 29-31 of Meiring), wherein the one or more protrusions include the flexible component (See annotated Image 1 above).
Regarding claim 11, the modified invention of Chen, Meiring, and Esposito discloses the one or more protrusions (“flexible component” of annotated Image 1 above -Esposito) that extend from the circuit board partially encircle a main portion of the circuit board (since the protrusions 48 and 50 encircle the dosage measurement system 46 in Meiring and the circuit board of the modified invention comprises the protrusions, then the protrusions would encircle the circuit board), and wherein the one or more strain sensors are disposed at a base of the one or more protrusions to measure the strain in the one or more protrusions (Para 1 and 3 – Esposito).
Regarding claim 16, the modified invention of Chen, Meiring, and Esposito discloses the dosage measurement system is disposed, at least in part, in a button housing (308, Fig 4 -Chen) coupled to a proximal end of the drug injection pen opposite a dispensing end of the drug injection pen (See Fig 4 -Chen).
Regarding claim 26, Chen teaches a drug injection pen (400, Fig 4), comprising: a housing (404, Fig 4) shaped to accept a cartridge (200, Fig 2A) containing a fluid (as discussed in Para 0025, the device 400 includes a medicament cartridge similar to that of 200.); a dosage injection mechanism (412a-b and 418, Fig 4) positioned in the housing that produces a rotational motion when the drug injection pen dispenses the fluid out of the cartridge (Para 0030; Also see Para 0020 as Para 024 indicated that the mechanism 412a-b works identical to that of 112); a dosage measurement system (302, Fig 4) disposed in the drug injection pen and coupled to measure a magnetic field in a portion of the dosage measurement system, wherein the dosage measurement system outputs a signal indicative of the magnetic field on the portion of the dosage measurement system, and wherein the magnetic field on the portion of the dosage measurement system changes while the dosage injection mechanism dispenses the fluid (Para 0033, lines 21-29; the magnetic field is still being measured as the rotatable portion 308 returns to its initial position during injection so that it can transmit the signal once the injection is complete), wherein the sensor (438, Fig 4) disposed on the substrate to measure the magnetic field and rotate with the substrate along with the rotational motion produced by the dosage injection mechanism (Para 0022; Para 0024, lines 7-11; Para 0030; Para 0033, lines 21-32; The extension structures 412a-b are part of engaging mechanism 112 described in Para 0022, so the rotation of the helical spring 418 and engaging mechanism during injection causes the rotation of the circuit board 432 and rotatable portion 308 since they are rotatably connected) while dispensing the fluid (Para 0033, lines 21-29; as discussed above, the magnetic field is still being measured as the rotatable portion 308 returns to its initial position during injection so that it can transmit the signal once the injection is complete. The claim language does not require that the strain measured while dispensing be recorded as or indicative of the dose delivered, just that it is measured); and a controller (434, Fig 4) coupled to the dosage measurement system and including logic that when executed by the controller causes the controller to perform operations including: recording the signal output from the dosage measurement system (Para 0033).
Chen is silent regarding the dosage measurement system measuring a strain induced in a portion of a substrate of a circuit board of the dosage measurement system, wherein the dosage measurement system outputs a signal indicative of the strain on the portion of the substrate.
Meiring teaches a drug injection pen (10, Fig 1), comprising: a housing (30,Fig 3A) shaped to accept a cartridge containing a fluid (Page 5, lines 1-2); a dosage injection mechanism (32, 34, 38, Fig 3C) positioned in the housing that produces a rotational motion when the drug injection pen dispenses the fluid out of the cartridge (Page 7, lines 1-7); a dosage measurement system (46, Fig 7) disposed in the drug injection pen and coupled to measure a strain induced in a portion of the dosage measurement system (Page 8, lines 7-21), wherein the dosage measurement system outputs a signal indicative of the strain on the portion of the dosage measurement system (Page 8, lines 16-19); the portion of the dosage measurement system includes a flexible component (48 and 50, Fig 7), and wherein the strain on the portion of the dosage measurement system changes when the dosage injection mechanism dispenses the fluid (Page 8, lines 7-21; Also see Page 6, line 19–Page 7, line 4 explaining how the dosage dials work)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dosage measurement system disclosed by Chen to substitute the magnetic sensor and magnet with the strain sensor (66, Fig 4; Page 8, line 12), flexible component (48 and 50, Fig 7) and a toothed gear (42 and 44, Fig 5) as taught by Meiring in order to have a more cost effective dosage measurement system (Page 2, lines 5-8).
The modified invention of Chen and Meiring discloses all of the elements of the invention as described above, however, it is not explicit regarding measuring a strain induced in a portion of a substrate of a circuit board of the dosage measurement system.
Esposito teaches one or more sensors positioned on a flexible component (See annotated Image 1 below) integrated into the circuit board and configured to measure flexing of the circuit board substrate (Para 1 and 3 -Esposito).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dosage measurement system disclosed by Chen and Meiring to instead have the strain sensors positioned on the circuit board as taught by Esposito, resulting in a flexible component and strain sensors that rotate together with the motion produced by the dosage injection mechanism as they would rotate with the circuit board as describe in Chen (Para 0030) in order to have a dosage measurement system that is compact, affordable, and eliminates failure points (Text below Image 1 –Esposito).

    PNG
    media_image1.png
    286
    297
    media_image1.png
    Greyscale

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (2014/0276583) in view of Meiring (WO 2012/046199) and further in view of Esposito (“Hoffmann + Krippner announces new P-DMS Printed Polymer Strain Gage”) and further in view of Grant (US 2009/0099523).
Regarding claim 9, the modified invention of Chen, Meiring, and Esposito discloses all of the elements of the invention as discussed above. The modified invention is silent regarding one or more amplifiers coupled to the strain sensors to amplify the signal prior to the controller receiving the signal. 
Grant teaches a drug injection device (100, Fig 2) comprising one or more amplifiers coupled to the strain sensors (216, Fig 2) to amplify the signal prior to the controller (204, Fig 2) receiving the signal (Para 0074). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drug injection pen disclosed by Chen, Meiring, and Esposito to include one or more amplifiers as taught by Grant in order to have a drug injection pen that can ensure that the sensor signal is at a sufficient level to be processed by the controller (Para 0074).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2014/0276583) in view of Meiring (WO 2012/046199) and further in view of Esposito (“Hoffmann + Krippner announces new P-DMS Printed Polymer Strain Gage”) and further in view of Toporek (US 20180154086).
Regarding claim 12, the modified invention of Chen, Meiring, and Esposito discloses all of the elements of the invention as discussed above, however, it is silent regarding the strain is measured only when the drug injection pen dispenses the fluid.
Toporek teaches a dosage measurement system (240, Fig 6) wherein rotation is measured only when the drug injection pen dispenses the fluid (Para 0107-0108)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dosage measurement system disclosed by Chen, Meiring, and Esposito to only measure strain when the drug injection pen dispenses the fluid as taught by Toporek in order to have a dosage measurement system that measures the amount of expelled medicament and not just what was set (Para 0004).
Regarding claim 13, the modified invention of Chen, Meiring, and Esposito discloses the controller further includes logic that when executed by the controller causes the controller to perform operations including: registering the signal as an injection event of the fluid (Para 0033), however, it is silent regarding calculating a number of injection events of the fluid.
Toporek teaches a dosage measurement system (240, Fig 6) comprising a controller including logic that when executed by the controller causes the controller to perform operations including: registering the signal as an injection event of the fluid (Para 0164); and calculating a number of injection events of the fluid (Para 0164).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dosage measurement system disclosed by Chen, Meiring, and Esposito to include logic to calculate a number of injection events as taught by Toporek in order to have a system that can monitor treatment history over at least about a month before needing to transfer to an external device (Para 0164).
Regarding claim 14, the modified invention of Chen, Meiring, Esposito, and Toporek discloses the controller further includes logic that when executed by the controller causes the controller to perform operations including: calculating a quantity of the fluid dispensed based, at least in part, on the number of the injection events registered by the controller (Para 0164 –Toporek).
Regarding claim 15, the modified invention of Toporek, Meiring, and Esposito discloses a power source (442, Fig 4 –Chen) coupled to the controller (434, Fig 4 -Chen) (Para 0031 -Chen); and a transceiver coupled to the controller to send and receive data (Para 0028 -Chen), wherein the controller further includes logic that when executed by the controller causes the controller to perform operations including: instructing the transceiver to send the data to an external device, wherein the data includes information indicative of the number of injection events (Para 0163-0164 -Toporek).
Response to Arguments
Applicant’s arguments regarding Chen doesn’t teach measuring the magnetic field while the fluid is being dispensed have been fully considered but is not persuasive. As described in Para 0033, lines 21-32 of Chen, the return of the portion 308 to its initial position can be sensed. Since the sensing is done by a Hall effect sensor that determines the position of the rotatable portion by means of a relative voltage value, it would have to be continuously measuring while the portion 308 returns to its initial position to determine that it has finally reached the initial position. As the portion 308 returns to its initial position without user interaction (Para 0033, lines 29-32), the portion must move under the force of the spring (drive force of the device) which becomes uncompressed during delivery of the drug (Para 0026). Applicant also indicated that Chen, Meiring, Esposito, and Toporek fail to teach measuring a dose while dispensing a dose. Examiner points out that the claims fail to capture this as the claim only requires that strain be measured during delivery. Additional language is required to require that the strain measured during delivery is being measure during delivery to measure the dose actually delivered.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTARIUS S DANIEL/Examiner, Art Unit 3783    
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783